Citation Nr: 1446475	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-27 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of the left knee, status post total knee replacement with scars, rated as 10 percent disabling before March 22, 2010, 100 percent disabling from March 22, 2010 to April 31, 2011, and 30 percent disabling from May 1, 2011.

2.  Entitlement to service connection for a shortened leg with gait disorder. 

3.  Entitlement to an increased rating for residuals of a left fibula fracture with degenerative changes of the left ankle, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 Rating Decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2014, the Veteran testified at a video hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to a rating in excess of 10 percent for residuals of a left fibula fracture with degenerative changes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his August 2014 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to an increased rating for osteoarthritis of the left knee, status post total knee replacement with scars, rated as 10 percent disabling before March 22, 2010, 100 percent disabling from March 22, 2010 to April 31, 2011, and 30 percent disabling from May 1, 2011.

2.  During his August 2014 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for a shortened leg with gait disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to an increased rating for osteoarthritis of the left knee, status post total knee replacement with scars, and for service connection for a shortened leg with gait disorder have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, at his August 2014 Board hearing, has withdrawn his appeal for an increased rating for osteoarthritis of the left knee, status post total knee replacement with scars and for service connection for a shortened leg with gait disorder.  The undersigned began the hearing by stating that such issues had been withdrawn, and the Veteran and his representative agreed.  The Veteran's representative voiced the Veteran's intention to withdraw the appeal as to these issues, and once transcribed as a part of the record of the hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claims and they are dismissed.


ORDER

The appeal concerning the issues of entitlement to an increased rating for osteoarthritis of the right knee, status post total knee replacement and entitlement to service connection for a shortened leg with gait disorder are dismissed.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for a rating in excess of 10 percent for a left ankle disability.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

At the outset, the Board notes that the record indicates the Veteran is receiving disability benefits from the Social Security Administration (SSA).  Specifically, the Veteran stated at his August 2014 Board hearing that he is receiving SSA disability for his left knee and left ankle service-connected disabilities.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  Here, information in the claims file does not identify any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this information, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).

Here, if the Veteran has received disability compensation benefits from SSA for any of the same disabilities for which he seeks increased compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AMC should obtain any available records from SSA.

Additionally, the Board notes that the Veteran was last provided a VA examination regarding the severity of the left ankle disability in August 2011.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is unduly remote, and at the Veteran's August 2014 hearing before the Board, the Veteran asserted that his disability had worsened.  Specifically, he testified that his VA treating physician had recommended he get a scooter for ambulation, where previously the Veteran had utilized only a cane to assist in ambulation.  The Veteran also reported the use of a brace and custom orthotics due to his disability.  Moreover, there is no other medical evidence on file in which the Board can determine the current severity of the Veteran's left ankle disability.  

Because there may have been changes in the Veteran's condition, the Board finds that a new examination of his left ankle is needed to fully and fairly evaluate the Veteran's claim for a rating in excess of 10 percent.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The RO/AMC should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award was based.

2.  Records of any treatment the Veteran received for his left ankle disability from any treating VA facility dating since April 2013 should be obtained.  All attempts to procure these records should be documented in the claims file.

3.  Then, after the records have been obtained and associated with the record, schedule the Veteran for an examination by a VA examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected residuals of a left fibula fracture with degenerative changes of the left ankle.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should indicate if such loss of motion is more reflective of one of the following:  slight, moderate, or marked.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should provide an opinion on the impact the Veteran's left ankle disability has on his employability.

4.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


